Case 1:20-mj-03211-TMD Document 12 Filed 01/04/21 Page 1of1
AO 468 (Rev, 04/15) Waiver of a Preliminary Hearing

 

UNITED STATES DISTRICT COURT

 

for the
District of Maryland
United States of America )
SIDHARTHA KU MAR MATHUR 5 Case No. 1:20-mj-3211-TMD
Defendant

WAIVER OF A PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.

Defendant's signature

yy

a peor
( an _ Signature of defendant's attorney

ne rtsanen eine
Nee an

Date: jee xd Ree fhe WM ble (we 1)

Micholas G. Maclean

 

Printed name and bar number of defendant's attorney

‘Brac wnee Ne le wane e (aky Chel

 

Address of defendant’s attorney
30S (vy Laue Suche Joe

 

. _ E-mail address of defendant's attorney
tebe lt erin lind 20770 |
im acta @ butans Me berthine . CE tr

 

Telephone number of defendant's attorney

201 YRY GGry

 

FAX number of defendant’s attorney
36)-4F4. S7R0
